        Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 EUGENE MASON,                           :
                                         :
                          Plaintiff,     :            19 Civ. 8364 (DLC)
                                         :
                -v-                      :             OPINION AND ORDER
                                         :
 AMTRUST FINANCIAL SERVICES, INC. and    :
 DAVIS LEWIS,                            :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

APPEARANCES:

For Plaintiff:
Richard Seth Meisner
Jardin Meisner & Susser, P.C.
30B Vreeland Rd., Ste. 201
Florham Park, NJ 07932
(973) 845-7640

For Defendant:
William Edward Vita
Westerman, Ball, Ederer, Miller & Sharfstein, LLP
1201 RXR Plaza
Uniondale, NY 11556
(516) 622-9200


DENISE COTE, District Judge:

     On September 11, 2020, defendant AmTrust Financial Services

(“AmTrust”) moved for summary judgment on plaintiff Eugene

Mason’s claims concerning his bonuses for the years 2014 through

2017.    AmTrust contends that these claims must be dismissed as

untimely.    For the following reasons, AmTrust’s motion is

granted.
      Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 2 of 13



                               Background

    The following facts are undisputed or taken in the light

most favorable to Mason.     AmTrust hired Mason as the Senior Vice

President, Professional Liability, in September 2013.          Mason

signed an “offer of employment” letter dated September 26, 2013

(“Letter”).   The Letter provided that Mason would be eligible

for two bonuses: an annual bonus equal to three percent of new

underwriting income and a discretionary bonus.         The Letter

specified that both bonuses “shall be paid in the year following

the year in which the bonus is earned, provided that [Mason’s]

employment with the Company has not been terminated prior

thereto.” (Emphasis supplied.)      The Letter also stated that

Mason’s employment at AmTrust was “at-will and neither this

letter nor any other oral or written representations may be

considered a contract for any specific time period.”

    On July 6, 2016, Mason signed an AmTrust “Agreement to

Bring Claims in Shortened Time Period and Waive Right to Jury

Trial” (“Agreement”).    AmTrust required all of its employees to

sign this Agreement.    The Agreement states,

    I agree that in exchange for my continued at-will
    employment at AmTrust North America, Inc. (“the Company”)
    and eligibility for a base pay increase, I shall file any
    lawsuit (and all claims that could be included in that
    lawsuit) against the Company or any of its managers,
    agents, or other employees, relating to my application for
    employment, employment, or separation of employment, within
    six (6) months after the date of the action or event that



                                    2
      Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 3 of 13



    is the subject of my lawsuit or the date I sign this
    Agreement, whichever is longer.

(Emphasis supplied.)    The Agreement further states, “I

understand that if I do not agree to this provision I should not

continue my employment with the company as this is a required

term of employment for all employees.”       AmTrust terminated

Mason’s employment three years later, on July 17, 2019.

    On September 9, 2019, Mason filed a complaint against

AmTrust and his manager David Lewis.       In response to a motion to

dismiss, Mason filed an amended complaint on October 18.          After

a renewed motion to dismiss was addressed, the only remaining

claim was a claim for breach of contract against AmTrust.              Mason

v. AmTrust Fin. Servs., Inc., No. 19CV8364 (DLC), 2020 WL

1330688 (S.D.N.Y. Mar. 23, 2020).       Mason’s breach of contract

claim alleges that AmTrust breached its employment agreement

with Mason by failing to pay Mason underwriting and

discretionary bonuses pursuant to the terms of the agreement for

the years 2014 through 2018.

    On September 11, 2020, AmTrust filed a motion for summary

judgment seeking to dismiss Mason’s claims for bonuses for the

years 2014 through 2017 as time-barred by the Agreement.          The

motion became fully submitted on October 2.        If this motion is

granted, the sole remaining claim is for a breach of contract




                                    3
      Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 4 of 13



for the year 2018 bonuses.     That claim is due to be tried in

December.

                               Discussion

    Summary judgment may not be granted unless all of the

submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”      Fed. R. Civ. P. 56(a).      “A

genuine issue of material fact exists if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.”   Nick's Garage, Inc. v. Progressive Cas. Ins. Co., 875

F.3d 107, 113 (2d Cir. 2017) (citation omitted).          “Where, as

here, the party opposing summary judgment bears the burden of

proof at trial, summary judgment should be granted if the moving

party can point to an absence of evidence to support an

essential element of the nonmoving party's claim.”          Gemmink v.

Jay Peak Inc., 807 F.3d 46, 48 (2d Cir. 2015) (citation

omitted).   In making this determination, the court “draws all

inferences in favor of the nonmoving party.”        Id.

    Once the moving party has asserted facts demonstrating that

the non-movant’s claims cannot be sustained, the opposing party

“must come forward with specific evidence demonstrating the

existence of a genuine dispute of material fact.”          Id. (citation

omitted).   “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary


                                    4
        Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 5 of 13



judgment.”     Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted).         Only disputes over material

facts preclude the entry of summary judgment.          Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).           “An issue of

fact is genuine and material if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Cross Commerce Media, Inc. v. Collective, Inc., 841 F.3d 155,

162 (2d Cir. 2016).

       AmTrust contends that Mason’s claim for bonuses is time-

barred for four of the five years at issue here.           New York law

governs this breach of contract claim.1

       New York’s Civil Practice Law and Rule states that “[a]n

action . . . must be commenced within the time specified in this

article unless a different time is prescribed by law or a

shorter time is prescribed by written agreement.”           N.Y. C.P.L.R.

201.    “The parties to a contract may agree to limit the period

of time within which an action must be commenced to a period

shorter than that provided by the applicable statute of

limitations.”     Hunt v. Raymour & Flanigan, 963 N.Y.S.2d 722, 724

(2d Dept. 2013) (citation omitted).        “Absent proof that the




1 AmTrust’s corporate headquarters is located in New York. The
parties’ briefs assume that New York law controls. This
“implied consent . . . is sufficient to establish choice of
law.” Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 152 (2d Cir.
2016) (citation omitted).


                                      5
      Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 6 of 13



contract is one of adhesion or the product of overreaching, or

that the altered period is unreasonably short, the abbreviated

period of limitation will be enforced.”         Stonewall Contracting

Corp. v. Long Island Rail Rd. Co., 129 N.Y.S.3d 433, 436 (2d

Dept. 2020) (citation omitted).         “Where the party against which

an abbreviated Statute of Limitations is sought to be enforced

does not demonstrate duress, fraud, or misrepresentations in

regard to its agreement to the shortened period, it is assumed

that the term was voluntarily agreed to.”         State of Narrow

Fabric, Inc. v. Unifi, Inc., 5 N.Y.S.3d 512, 514 (2d Dept. 2015)

(citation omitted).     New York courts have held that a six-month

period to bring a lawsuit is reasonable.        See Hunt, 963 N.Y.S.2d

at 723-24; Ortegas v. G4S Secure Sols. (USA) Inc., 65 N.Y.S.3d

693 (1st Dept. 2017).    See also Stonewall, 129 N.Y.S.3d at 437

(90-day contractual limitations period enforceable).

     The Agreement required Mason to file any lawsuit against

AmTrust related to his employment within the longer of six

months after the date of the event that is the subject of the

lawsuit or the date Mason signed the Agreement.         Mason filed

this lawsuit on September 9, 2019.        As a result, he may only

bring claims against AmTrust related to his employment based on

events taking place on or after March 9, 2019.         The Letter

required AmTrust pay Mason his bonuses for each year of his

employment no later than “the year following the year in which


                                    6
         Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 7 of 13



the bonus [was] earned.”        For the years 2014 through 2017,

AmTrust paid bonuses to Mason by May of the following year.               As

a consequence, any claims regarding bonuses for the years 2014

through 2017 fall well outside the six-month limitations period

established by the Agreement.         AmTrust has shown that it is

entitled to summary judgment for Mason’s claims for bonuses for

the years 2014, 2015, 2016, and 2017.

     Mason opposes this motion for summary judgment with several

arguments.      First, Mason argues that there are still genuine

issues of material fact, including whether Mason received his

entire discretionary bonus and whether AmTrust committed

fraudulent accounting practices and concealed those practices

from Mason.      These issues do not prevent the enforcement of the

statute of limitations in this case.          Any suit regarding the

asserted underpayment of a bonus had to be brought within six

months of the date on which the bonus was paid or due to be

paid.2


2 Mason asserts in passing that this motion for summary judgment
is premature because discovery is not yet complete. On consent,
the parties have extended the period for discovery. They are at
the very final moments of the discovery period. The parties’
pretrial order is due on November 20. Mason also submitted a
declaration of his expert, Evan Bennett, who explains generally
that he needs additional documentation from AmTrust to
accurately calculate the bonuses due to Mason. To the extent
that this declaration is meant to serve as a 56(d) affidavit, it
does not contain the detailed showing required by Rule 56(d),
see Paddington Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir.



                                       7
      Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 8 of 13



     Mason next contends that he did not voluntarily sign the

Agreement.   “In general, repudiation of an agreement on the

ground that it was procured by duress requires a showing of both

[1] a wrongful threat and [2] the effect of precluding the

exercise of free will.”     United States v. Twenty Miljam-350 IED

Jammers, 669 F.3d 78, 88 (2d Cir. 2011) (citation and emphasis

omitted).    In addition, because duress renders contracts

voidable, rather than void, “the person claiming duress must act

promptly to repudiate the contract or release or he will be

deemed to have waived his right to do so.”        Id. at 89 (citation

omitted).

     Mason asserts that he could not have voluntarily signed the

Agreement because he was threatened with the loss of his job and

no negotiations regarding the terms of the Agreement took place

between parties.    Mason’s assertion is insufficient to set aside

the Agreement.   Mason signed the Agreement three years before

AmTrust terminated his employment.       Through his continued

employment with AmTrust he waived his right to repudiate the

Agreement.   A company’s requirement that an at-will employee

execute an employment agreement to avoid termination does not

constitute a wrongful threat.      Ellison v. Chartis Claims, Inc.,

115 N.Y.S.3d 53, 59-60 (2d Dept. 2019).



1994), and therefore does not preclude ruling on AmTrust’s
summary judgment motion.


                                    8
      Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 9 of 13



    Mason also argues that the terms of the Agreement are vague

and ambiguous.   Under New York law, an

    ambiguity exists where the terms of the contract could
    suggest more than one meaning when viewed objectively by a
    reasonably intelligent person who has examined the context
    of the entire integrated agreement and who is cognizant of
    the customs, practices, usages and terminology as generally
    understood in the particular trade or business.

Law Debenture Tr. Co. of New York v. Maverick Tube Corp., 595

F.3d 458, 466 (2d Cir. 2010) (citation omitted).         By contrast, a

contract is unambiguous if its “language has a definite and

precise meaning about which there is no reasonable basis for a

difference of opinion.”     Keiler v. Harlequin Enterprises Ltd.,

751 F.3d 64, 69 (2d Cir. 2014) (applying New York law).

    Mason argues that the Agreement is ambiguous because “the

language of the contract was unclear as to when the commencement

was supposed to take place.”      The Agreement is not ambiguous.

The Agreement sets out two alternative limitations periods, the

longer of which applies: (1) six months after the date of the

event that is subject to the lawsuit; or (2) six months after

the date Mason signs the Agreement.       The second option gave

Mason a six-month window to file any lawsuit against AmTrust

based on events that had taken place before he signed the

Agreement.   Thereafter, he had only six months to bring a

lawsuit against AmTrust concerning an event of his employment

that was the subject of the lawsuit.       Because Mason is asserting



                                    9
     Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 10 of 13



through his breach of contract claim that he should have been

paid more in bonuses for each of five years, he was obligated to

bring the claims regarding the 2014 and 2015 bonuses within six

months of the date of the Agreement, which would be in December

of 2016, and to bring the claims regarding the 2016 and 2017

bonuses within six months of the date on which those bonuses

were paid or due to be paid.     Notably, the Letter required

bonuses be paid “in the year following the year in which the

bonus is earned,” and those bonuses were in fact paid in or

before May of each year succeeding the year in which they were

earned.

     Mason next argues that the Agreement is invalid because

AmTrust failed to provide additional consideration to Mason for

his consent to sign the Agreement.      Not so.    “Because in at-will

employment the employer has the right to discharge the employee

. . . without cause, and without being subject to inquiry as to

his or her motives . . . forbearance of that right is a legal

detriment which can stand as consideration for a restrictive

covenant.”   Zellner v. Stephen D. Conrad, M.D., P.C., 589

N.Y.S.2d 903, 907 (2d Dept. 1992).      See also Taylor v. Blaylock &

Partners, L.P., 659 N.Y.S.2d 257, 259 (1st Dept. 1997); Halliwell

v. Gordon, 878 N.Y.S.2d 137, 139 (2d Dept. 2009).        So long as the

employer did not fire the employee shortly after execution of

the Agreement, “the forbearance is real . . . and the


                                   10
     Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 11 of 13



consideration given for the promise is validated.”         Zellner, 589

N.Y.S.2d at 907.

    Mason was an at-will employee, and AmTrust did not

terminate his employment until over three years after he signed

the Agreement.   AmTrust therefore provided Mason with sufficient

consideration in exchange for his acceptance of the Agreement.

    Finally, Mason argues that the statute of limitations

should be tolled because AmTrust allegedly committed fraudulent

accounting practices and concealed this information from Mason

such that “he would not understand his true right to a bonus.”

New York recognizes the doctrine of “equitable estoppel,” which

“preclude[s] a defendant from using the statute of limitations

as a defense where it is the defendant's affirmative wrongdoing

. . . which produced the long delay between the accrual of the

cause of action and the institution of the legal proceeding.”

Putter v. N. Shore Univ. Hosp., 7 N.Y.3d 548, 552 (2006)

(citation omitted).    “A plaintiff seeking to apply the doctrine

of equitable estoppel must establish that subsequent and

specific actions by defendants somehow kept him or her from

timely bringing suit[.]”    Id. (citation omitted).       A court may

apply the doctrine of equitable estoppel “where the plaintiff is

prevented from filing an action within the applicable statute

of limitations due to his or her reasonable reliance on




                                   11
     Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 12 of 13



deception, fraud or misrepresentations by the defendant.          Id.

at 552–53.

     Mason’s amended complaint did not allege that AmTrust

perpetrated a fraudulent scheme that denied him the ability to

understand the value of his bonuses.      In opposition to this

motion, Mason has not offered evidence to establish the

existence of any such scheme, nor has he has offered evidence

that AmTrust concealed pertinent information from him in

response to any timely inquiries that he made about the

calculation of his bonuses.     A naked assertion that a fraudulent

scheme prevented the timely filing of his breach of contract

claim does not extend the statute of limitations.3        See Cabrini

Med. Ctr. v. Desina, 64 N.Y.2d 1059, 1061 (1985) (plaintiff’s

assertions of fraud contained within its breach of contract

claim cannot extend the statute of limitations); Bryant v.

Damiano, 877 N.Y.S.2d 820, 821–22 (2d Dept. 2009) (same).




3 Mason refers to other lawsuits filed against AmTrust, beginning
in 2017, that accused AmTrust of fraudulent accounting
practices. Mason does not offer a sufficient description of
those cases to satisfy his burden under the equitable estoppel
doctrine. In any event, these lawsuits would have placed Mason
on notice since 2017 of those schemes to the extent that those
alleged frauds affected the computation of his bonus payments or
his ability to timely file this lawsuit.


                                   12
     Case 1:19-cv-08364-DLC Document 75 Filed 10/29/20 Page 13 of 13



                              CONCLUSION

    AmTrust’s September 11, 2020 motion for summary judgment is

granted.   The remaining claim in this action is Mason’s breach

of contract claim for his 2018 bonuses.       Summary judgment is

granted to AmTrust on the remainder of the breach of contract

claim.


Dated:     New York, New York
           October 29, 2020




                                   13
